MEMORANDUM **
Jerry Dilliehunt appeals from the 38-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Dilliehunt contends that the district court erred by increasing his offense level by two levels for reckless endangerment pursuant to U.S.S.G. § 3C1.2. We conclude that the district court’s application of the enhancement was not clearly erroneous. See United States v. Reyes-Oseguera, 106 F.3d 1481, 1484 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.